Exhibit 10.1
Execution Copy
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is hereby entered into effective as
of May 19, 2008, between DynCorp International LLC, a Delaware limited liability
company (the “Company”), and William L. Ballhaus (“Executive”).
In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1. Employment.
1.1. Title and Duties. During the Term (as hereinafter defined) of this
Agreement, and subject to the terms and conditions set forth herein, the Company
agrees to employ Executive as its President and Chief Executive Officer
reporting directly to the Chairman of the Board of Directors of DynCorp
International Inc. (the “Board”), the Company’s parent company. The Executive
shall have such authority and responsibilities as are customarily performed by
chief executive officers of businesses similar to those of the Company or as may
be specified from time to time by the Board.
1.2. Election to Office. During the Term of this Agreement, the Company shall
use its reasonable efforts to cause the Executive to be nominated as a member of
the Board.
1.3. Fulfillment of Duties. During the Term of this Agreement, Executive shall
(i) devote his full business time and best efforts to the performance of his
services hereunder, excluding vacation periods and periods of illness or
incapacity, and (ii) perform his services hereunder faithfully, diligently and
to the best of his skill and ability.
1.4. Location. During the Term of this Agreement, Executive will perform his
duties and services in the greater Washington, D.C. metropolitan area and
Executive agrees to make such business trips to the Company’s other locations as
may be reasonable and necessary in the performance of his services hereunder.
2. Compensation and Benefits.
2.1. Salary. In consideration of and as compensation for the services agreed to
be performed by Executive hereunder, the Company agrees to pay Executive during
the Term of this Agreement a base annual salary (the “Base Salary”) of not less
than $650,000 per year, less standard deductions and withholdings, payable bi-
monthly in accordance with the Company’s regular payroll practices. The Company
will review Executive’s Base Salary and other compensation from time to time
during the Term of this Agreement and, at the recommendation of the Compensation
Committee (the “Committee”) of the Board, may increase his Base Salary or other
compensation from time to time. Any increase in Base Salary or other
compensation shall in no way limit or reduce any other obligation of the Company
hereunder and, once established at an increased rate, Executive’s Base Salary
hereunder shall not be reduced, except in connection with an across the board
salary reduction for all executives.

 

 



--------------------------------------------------------------------------------



 



2.2. Incentive Compensation. During the Term of this Agreement, the Executive
shall be eligible to receive an annual bonus (“Bonus”) pursuant to the terms of
the DynCorp International LLC Executive Incentive Plan (the “Executive Incentive
Plan”) or any successor plan. The Executive’s target bonus shall be 100% of his
Base Salary (“Target Bonus”), with the actual amount of each Bonus being
determined by the Board or the Committee in accordance with the terms of the
Executive Incentive Plan. The Bonus shall be paid no later than June 15th of the
year following the year in which such compensation is awarded. Notwithstanding
the foregoing, the Executive’s Bonus for the fiscal year 2009 shall be no less
than $625,000 (the “Guaranteed Bonus”) provided he continues to be employed by
the Company at the time of the Bonus payout.
2.3. Signing Bonus. The Executive shall receive a one-time signing bonus
(“Signing Bonus”) in the amount of $350,000 payable on September 30, 2008,
provided the Executive continues to be employed by the Company on September 30,
2008.
2.4. Equity. During the Term of this Agreement, the Executive shall be eligible
to participate in the DynCorp International 2007 Omnibus Incentive Plan (“OIP”)
or any successor plan. The Executive shall receive a grant of 100,000 restricted
stock units (“RSUs”), subject to the terms and conditions of the OIP. Fifty
percent (50%) of the RSUs shall vest with respect to one-third of the award on
the first anniversary of the Commencement Date (as defined in Section 3.1) and
with respect to an additional one-third on each of the next two anniversaries of
the Commencement Date thereafter, subject to the Executive’s continued
employment with the Company. The remaining fifty percent (50%) of the RSUs shall
be earned at the end of fiscal year 2009 upon the achievement of performance
goals established by the Committee for the fiscal year 2009, and if earned,
shall vest with respect to one-third of the award on the first anniversary of
the Commencement Date and with respect to an additional one-third on each of the
next two anniversaries of the Commencement Date thereafter, subject to the
Executive’s continued employment with the Company. If the performance goals are
not achieved, the Executive shall forfeit his rights in such RSUs. It is the
intent of the Company to provide the Executive with annual grants during the
Term that are at least equivalent in value to the 100,000 RSUs referred to
above; provided, however, that any future grants will be subject to the
achievement of performance goals established by the Board or the Committee and
the grant of any awards shall be determined by the Board or the Committee in its
sole discretion; further provided, that nothing contained in this Section 2.4
shall create any obligation on the part of the Company to make any such future
grants to the Executive.

 

2



--------------------------------------------------------------------------------



 



In the event of a Change in Control (as defined below), any outstanding and
unvested RSUs (other than RSUs that have not been earned or vested because
performance conditions have not been achieved) shall fully and immediately vest.
“Change in Control” shall mean (x) the acquisition by any person or group of
persons (as defined in Section 13(d) of the Securities Exchange Act of 1934),
other than by The Veritas Capital Fund II, L.P., or any affiliates thereof of
51% or more of either (i) the then outstanding common shares of DynCorp
International Inc. or (ii) the combined voting power of the outstanding voting
securities of DynCorp International Inc. entitled to vote generally in the
election of the Board, whether by acquisition, consolidation, merger or
otherwise; (y) individuals who, as of the Commencement Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
director of DynCorp International Inc. subsequent to the Commencement Date whose
election, or nomination for election by DynCorp International Inc. stockholders,
was approved by the vote of at least a majority of the directors then comprising
the Incumbent Board or any committee of the Board, shall be deemed a member of
the Incumbent Board; or (z) the sale of all or substantially all of the assets
of the Company.
2.5. Other Benefits. During the Term of this Agreement, Executive shall be
entitled to participate in all of the applicable employee benefit plans,
programs and/or arrangements of the Company which may be available to the other
senior executives of the Company on the same terms as such other executives.
3. Term.
3.1. Term. The Term of employment under this Agreement means the period that
commenced on May 19, 2008 (the “Commencement Date”) and expiring at midnight on
May 18, 2011; provided, that this Agreement will automatically renew for
additional periods of one (1) year each commencing on May 19 of each successive
year following the initial Term unless written notice of intent not to renew is
delivered by the Company or the Executive to the other party at least 90 days
prior to the effective date of any renewal hereof.
3.2. Termination of Employment
Executive’s employment with the Company may be terminated under the following
conditions:
3.2.1. Retirement, Resignation without Good Cause, Death or Disability.
Executive’s employment with the Company shall terminate effective upon the date
of Executive’s Retirement from the Company (as defined in Section 5.4),
resignation from the Company without Good Cause, death or “Complete Disability”
(as defined in Section 5.1).

 

3



--------------------------------------------------------------------------------



 



3.2.2. For Cause. The Company may terminate Executive’s employment under this
Agreement for Cause (as defined in Section 5.2) by delivery of written notice to
Executive specifying the Cause or Causes relied upon for such termination. Any
notice of termination given pursuant to this Section 3.2.2 shall effect
termination as of the date specified in such notice or, in the event no such
date is specified, on the last day of the month in which such notice is
delivered or deemed delivered as provided in Section 8.4 below.
3.2.3. Without Cause. The Company may terminate Executive’s employment under
this Agreement at any time and for any reason by delivery of written notice of
such termination to Executive. Any notice of termination given pursuant to this
Section 3.2.3 shall take effect as of the date specified in such written notice.
3.2.4 Termination due to the Expiration of the Term. Executive’s employment with
the Company shall terminate effective upon the last day of the Term, to the
extent that either the Executive or the Company elects not to renew the Term
pursuant to Section 3.1.
3.2.5. Termination by Executive for Good Cause. Executive may terminate
Executive’s employment with the Company for Good Cause (as defined in
Section 5.3) upon thirty (30) days written notice to the Company.
3.2.6. Termination by Mutual Agreement of the Parties. Executive’s employment
pursuant to this Agreement may be terminated at any time upon the mutual written
agreement of the parties. Any such termination of employment shall have the
consequences specified in such mutual agreement.
3.2.7. Board/Committee Resignation. Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the date of such termination
and to the extent applicable, from the Board (and any committees thereof) and
the Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

 

4



--------------------------------------------------------------------------------



 



4. Compensation upon Termination.
4.1. Retirement, Death or Complete Disability. If Executive’s employment is
terminated by his Retirement, death or Complete Disability, the Company shall
pay to the Executive (or his heirs or legal representative), within 30 days
following termination of employment, Executive’s accrued but unpaid Base Salary
to the day of termination and any employee benefits that the Executive is
entitled to receive pursuant to the employee benefit plans of the Company and
its subsidiaries in accordance with the terms of such employee benefit plans. In
addition, upon Executive’s (or his heirs or legal representative) furnishing to
the Company an executed waiver and release of claims (a form of which is
attached hereto as Exhibit A, which will be revised for signature by Executive’s
heirs or legal representative if applicable), which is not revoked, the Company
shall pay to the Executive (or his heirs or legal representative), within
30 days following termination of employment, a pro rated portion of Executive’s
Bonus that would be payable to the Executive based on projected Company
performance through the termination date, less standard deductions and
withholdings.
4.2. Termination for Cause by the Company, Resignation by Executive, or
Nonrenewal of the Term. If Executive’s employment is terminated by the Company
for Cause, if Executive resigns other than for Good Cause, or either the
Executive or the Company elects not to renew the Term pursuant to Section 3.1,
the Company shall pay, within 30 days following termination of employment,
Executive’s accrued but unpaid Base Salary to the day of termination and any
employee benefits that the Executive is entitled to receive pursuant to the
employee benefit plans of the Company and its subsidiaries in accordance with
the terms of such employee benefit plans. In addition, if the Term expires and
the Executive’s employment terminates at the election of the Company pursuant to
Section 3.1, the Executive shall receive the following:
4.2.1. A payment equivalent to the sum of: (x) the Executive’s Base Salary plus
(y) the average of (A) the Bonus earned by the Executive for the fiscal year
prior to the year of such termination and (B) the Executive’s Target Bonus,
payable in two equal installments. The first payment shall be made on the first
payroll date that is six (6) months following the Executive’s termination of
employment due to the expiration of the Term at the election of the Company
pursuant Section 3.1 and the second payment shall be made on the first payroll
date that is twelve (12) months following such termination.
4.2.2. A payment equal to the Executive’s Bonus, if any, that would have been
paid during the 90 days following such termination of employment if the
Executive’s employment had continued during such 90 days, payable when such
Bonus is paid to other executives of the Company.
4.2.3. Full vesting of any RSUs that would have vested during the 90 days
following such termination of employment if the Executive’s employment had
continued during such 90 days.

 

5



--------------------------------------------------------------------------------



 



4.3. Termination without Cause by the Company or Termination by the Executive
for Good Cause. If the Company terminates Executive’s employment without Cause
(except under any circumstance in which Section 4.1 is applicable to Executive,
in which case this Section 4.3 shall not apply), or if the Executive terminates
this Agreement for Good Cause, the Company shall pay to the Executive, within
30 days following termination of employment, (x) Executive’s accrued but unpaid
Base Salary to the day of termination and any employee benefits that the
Executive is entitled to receive pursuant to the employee benefit plans of the
Company and its subsidiaries in accordance with the terms of such employee
benefit plans and (y) a pro rated portion of his Bonus that would be payable to
the Executive based on projected Company performance through the termination
date, less standard deductions and withholdings. In addition, upon Executive’s
furnishing to the Company an executed copy of the waiver and release of claims
(a form of which is attached hereto as Exhibit A), which is not revoked,
Executive (or his heirs or legal representative) shall be entitled to a payment
equivalent to two times (x) the Executive’s Base Salary plus (y) the average of
(A) the Bonus earned by the Executive for the fiscal year prior to the year of
such termination and (B) the Executive’s Target Bonus, or if such termination
occurs during fiscal year 2009, the Executive’s Guaranteed Bonus, payable in two
equal installments. The first payment shall be made on the first payroll date
that is twelve (12) months following such termination, and the second payment
shall be made on the first payroll date that is twenty-four (24) months
following such termination.
5. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
5.1 Complete Disability. “Complete Disability” shall mean the inability of
Executive to perform Executive’s duties under this Agreement because Executive
has become permanently disabled within the meaning of any policy of disability
income insurance covering executives of the Company then in force. In the event
the Company has no policy of disability income insurance covering executives of
the Company in force when Executive becomes disabled, the term “Complete
Disability” shall mean the inability of Executive to perform Executive’s duties
under this Agreement by reason of any incapacity, physical or mental, which the
Board, based upon medical advice or an opinion provided by a licensed physician
acceptable to the Board, determines to have incapacitated Executive from
satisfactorily performing all of Executive’s usual services for the Company for
a period of at least one hundred twenty (120) days during any twelve (12) month
period (whether or not consecutive). Based upon such medical advice or opinion,
the determination of the Board shall be final and binding and the date such
determination is made shall be the date of such Complete Disability for purposes
of this Agreement.

 

6



--------------------------------------------------------------------------------



 



5.2. For Cause. For “Cause” shall mean:
5.2.1. the willful and continued failure by Executive to substantially perform
his duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness, injury or disability), after a
written demand for substantial performance is delivered to him by the Board that
identifies, in reasonable detail, the manner in which the Board believes that
Executive has not substantially performed his duties in good faith and the
Executive fails to cure, if curable, within 30 days after receipt of such
demand.
5.2.2. the willful engaging by Executive in conduct that causes material harm to
the Company, monetarily or otherwise;
5.2.3. Executive’s conviction of a felony arising from conduct during the Term
of this Agreement; or
5.2.4. Executive’s willful malfeasance or willful misconduct in connection with
Executive’s material duties hereunder.
For purposes of this Subsection 5.2 no act, or failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Company or its shareholders.
5.3. Good Cause. “Good Cause” shall mean any of the following actions taken by
the Company or any subsidiary that employs the Executive; provided that any such
events described in this Section 5.3 shall constitute Good Cause only if the
Company fails to cure such event within 30 days after receipt from Executive of
written notice of the event which constitutes Good Cause:
5.3.1. assignment of the Executive to duties that are materially inconsistent
with his status as a senior executive or which represent a substantial
diminution of his duties or responsibilities in the Company;
5.3.2. a reduction in Executive’s Base Salary, except in connection with an
across-the-board salary reduction for all executives;
5.3.3. a failure by the Company to pay any of Executive’s compensation in
accordance with this Agreement or Company policy;
5.3.4. change of Executive’s title; or
5.3.5. a failure to comply with the obligations of the Company under
Sections 1.1 and 1.2 hereof, or the failure of a successor to the Company to
confirm in writing within 5 business days of its succession its obligation to
assume and perform all obligations of this Agreement.

 

7



--------------------------------------------------------------------------------



 



5.4. Retirement. “Retirement” shall mean the voluntary retirement of the
Executive from the Company (a) at or after age 62 or (b) at any time after the
combination of the Executive’s age and service with the company or any
predecessor or subsidiary equals or exceeds 75 years.
6. Restrictions and Obligations of the Executive
6.1. Confidentiality. Except as required by law or an order of a court or
governmental agency with jurisdiction, the Executive shall not, during the
period he is employed by the Company and for anytime thereafter, disclose
Confidential Information (as defined below) to any person or entity for any
reason or purpose whatsoever. Executive shall take all reasonable steps to
safeguard the Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft. All such Confidential Information shall
remain the exclusive property of the Company.
For purposes of this Agreement, “Confidential Information” shall mean non-public
information concerning the Company’s business or operations, plans, strategies,
prospects or objectives; its sales, services, support and marketing plans,
practices and operations; the prices, costs and details of its services or
prospective services; the financial condition and results of its operations;
information received from third parties under confidential conditions; the
Company’s personnel and compensation policies; and means of gaining access to
the Company’s computer data systems and related information. “Confidential
Information” shall not include general knowledge based on Executive’s experience
in the industry, information generally known in the industry, or information
that is or becomes generally available to the public other than as a result of
prohibited disclosure by the Executive.
6.2. Non-Solicitation. During the Term of this Agreement and for a period of
twenty-four (24) months following the termination of the Executive’s employment
for any reason, the Executive shall not directly or indirectly (a) solicit or
attempt to solicit or induce, (x) any party who is a customer of the Company or
its subsidiaries, who was a customer of the Company or its subsidiaries at any
time during the twelve (12) month period immediately prior to the date the
Executive’s employment terminates or who is a prospective customer that has been
identified and targeted by the Company or its subsidiaries as of the date the
Executive’s employment terminates, for the purpose of marketing, selling or
providing to any such party any services or products offered by or available
from the Company or its subsidiaries (provided that if the Executive intends to
solicit any such party for any other purpose, he shall notify the Company of
such intention), or (y) any supplier to the Company or any subsidiary to
terminate, reduce or alter negatively its relationship with the Company or any
subsidiary or in any manner

 

8



--------------------------------------------------------------------------------



 



interfere with any agreement or contract between the Company or any subsidiary
and such supplier or (b) solicit or attempt to solicit any employee of the
Company or any of its subsidiaries (a “Current Employee”) or any person who was
an employee of the Company or any of its subsidiaries during the twelve
(12) month period immediately prior to the date the Executive’s employment
terminates (a “Former Employee”) to terminate such employee’s employment
relationship with the Company or its subsidiaries in order, in either case, to
enter into a similar relationship with the Executive, or any other person or any
entity or hire any employee or Former Employee.
6.3. Non-Competition. During the Term of this Agreement and for a period of:
(x) twenty-four (24) months following the termination of the Executive’s
employment for any reason other than due to the expiration of the Term at the
election of the Company pursuant 3.1; or (y) twelve (12) months following the
Executive’s termination of employment due to the expiration of the Term at the
election of the Company pursuant 3.1, the Executive shall not, whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, other
than on behalf of the Company or a subsidiary, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit his name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that is engaged in the government services
business that is competing for Major Contracts (as defined below) held by the
Company or its affiliates or are being bid on, at the time of the Executive’s
termination of employment. Major Contracts shall mean any contract with
potential revenue of not less than $100 million per year. Notwithstanding the
foregoing, nothing in this Agreement shall prevent the Executive from owning for
passive investment purposes not intended to circumvent this Agreement, less than
five percent (5%) of the publicly traded common equity securities of any company
engaged in the Business (so long as the Executive has no power to manage,
operate, advise, consult with or control the competing enterprise and no power,
alone or in conjunction with other affiliated parties, to select a director,
manager, general partner, or similar governing official of the competing
enterprise other than in connection with the normal and customary voting powers
afforded the Executive in connection with any permissible equity ownership).
6.4. Non-Disparagement. The Executive agrees that he will not at any time
(whether during or after the Term of this Agreement) publish or communicate to
any person or entity any Disparaging (as defined below) remarks, comments or
statements concerning the Company, its parent, subsidiaries and affiliates, and
their respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns. The Company
agrees to instruct its executive officers and directors to refrain from
publishing or communicating to any person or entity any Disparaging remarks,
comments or statements concerning the Executive at any time (whether during or

 

9



--------------------------------------------------------------------------------



 



after the Term), provided that, nothing in this Section 6.4 shall prevent the
Company from (a) responding in a truthful manner to inquiries regarding
Executive’s employment or the termination thereof, from investors, regulators,
the Company’s auditors or insurers, or as otherwise may be required by
applicable law, rules or regulations, or (b) disclosing information concerning
the Executive or the termination of Executive’s employment to officers of the
Company or its affiliates who, at the discretion of the Company, should know
such information. “Disparaging” remarks, comments or statements are those that
impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged.
7. Additional Payment. In the event it shall be determined that any payment,
benefit or distribution (or combination thereof) by the Company or otherwise for
the benefit of Executive (a “Payment”) is subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended and any successor
or comparable provision, or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), Executive shall be entitled to receive an additional payment as set forth
in Exhibit B. Such payment shall be made by the end of the Executive’s taxable
year following the taxable year in which the Executive remits the related taxes.
8. Miscellaneous.
8.1 Indemnification. The Company agrees at all times during the Term of this
Agreement and thereafter, to indemnify, defend and hold the Executive, his
heirs, estate and legal representatives harmless from, any and all claims,
liabilities, demands, allegations, causes of action, or other threats, related
to or in any way arising out of, the services provided by the Executive under
this Agreement or at the request of the Company, including the Executive’s
services as a member of the Board; provided, however, that this indemnification
shall not apply to acts or omissions that are the result of conduct that would
preclude the Executive from receiving indemnification under Section 145 of the
Delaware General Corporation Law in effect from time to time. Upon receipt of
notice of the assertion of any such claim, liability, demand, allegation, cause
of action or other threat, the Company shall pay the Executive the cost of his
defense by a counsel mutually acceptable to the Company and Executive, and shall
be responsible for the full payment of any judgment including damages or
penalties, including punitive damages or penalties, that may be assessed or
payable as a result of a settlement to which the Company and the Executive
consent, including the deductible portion of any loss covered by Director and
Officer Liability Insurance. Nothing herein shall limit the rights of the
Executive to the protections afforded by the Directors and Officers Liability
Insurance as in effect from time to time.

 

10



--------------------------------------------------------------------------------



 



8.2. Executive Representations. Executive represents to the Company that (a) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which Executive is bound and (b) Executive is not a party to or bound by
any employment agreement, noncompete agreement or confidentiality agreement with
any other person or entity that would prohibit the Executive from performing his
duties under this Agreement.
8.3. Compliance with Company Policies. During the Term of this Agreement, the
Executive shall at all times comply with all applicable Company policies and
procedures, including the Company’s Standards of Business Conduct.
8.4. Notices. Any written notice, required or permitted under this Agreement,
shall be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier. Written notices must be delivered to the receiving party at
his or its address on the signature page of this Agreement. The parties may
change the address at which written notices are to be received in accordance
with this section.
8.5. Assignment. Executive may not assign, transfer, or delegate his rights or
obligations hereunder and any attempt to do so shall be void. This Agreement
shall be binding upon and shall inure to the benefit of the Company and its
successors and assigns and the term “Company” as used herein shall include such
successors and assigns to the extent applicable.
8.6. Entire Agreement. This Agreement, including Exhibit A and Exhibit B
contains the entire agreement of the parties with respect to the subject matter
hereof, and all other prior agreements, written or oral, are hereby superseded
and are of no further force or effect including, without limitation, the letter
from the Company dated April 23, 2008. This Agreement may be modified or amended
only by a written agreement that is signed by the Company and Executive. No
waiver of any section or provision of this Agreement will be valid unless such
waiver is in writing and signed by the party against whom enforcement of the
waiver is sought. The waiver by the Company of any section or provision of this
Agreement shall not apply to any subsequent breach of this Agreement. Captions
to the various sections in this Agreement are for the convenience of the parties
only and shall not affect the meaning or interpretation of this Agreement. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, but together they shall constitute one and the same instrument.
8.7. Severability. The provisions of this Agreement shall be deemed severable,
and if any part of any provision is held illegal, void, or invalid under
applicable law such provision may be changed to the extent reasonably necessary
to make the provision, as so changed, legal, valid and binding. If any provision
of this Agreement is held illegal, void, or invalid in its entirety, the
remaining provisions of this Agreement shall not in any way be affected or
impaired but shall remain binding in accordance with their terms.

 

11



--------------------------------------------------------------------------------



 



8.8. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
8.9. Applicable Law. This Agreement and the rights and obligations of the
Company and Executive thereunder shall be governed by and construed and enforced
under the laws of the State of New York without regard to New York’s conflict of
laws rules.
[The remainder of this page is intentionally left blank]

 

12



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Agreement effective as of the
date first above written.

                      DynCorp International LLC
 
           
 
      By:   /s/ Robert B. McKeon
 
          Robert B. McKeon
 
           
 
          DynCorp International
 
          Attn: Chairman, Board of Directors
 
          3190 Fairview Park Drive
 
          Suite 700 
 
          Falls Church, VA 22042 
 
           
 
  with a copy to:       Schulte Roth & Zabel LLP
 
          Attn: Benjamin M. Polk, Esq.
 
          919 Third Avenue
 
          New York, NY 10022 
 
                    Executive
 
           
 
      By:   William L. Ballhaus
 
          William L. Ballhaus
 
           
 
  at:       23502 Lighthorse Court
 
          Middleburg, VA 20117 

 

13



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
In consideration of the payments and other benefits set forth in the Employment
Agreement dated May 19, 2008 (the “Employment Agreement”), to which this form is
attached, I, William L. Ballhaus, hereby furnish DynCorp International Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).
I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns affiliates and benefit
plans, all of their past and present officers, directors, agents, and insurers,
in all capacities, including individually (all of which organizations and
persons are hereinafter collectively identified as the “Company Parties”), from
any and all claims, demands, actions, indemnities, liabilities, or obligations
of whatever kind and nature, which I may have had, may now have, or may
hereafter claim to have through the date this Release and Waiver is executed,
whether known or unknown, contingent or otherwise, at law or in equity,
including, without limitation, any claim arising at any time prior to and
including my employment termination date with respect to any claims relating to
my employment and the termination of my employment, all compensation and
benefits relating to my employment (including but not limited to, claims for
salary, bonuses, commissions, stock, stock options, vacation pay, fringe
benefits, severance pay or any form of compensation); any claim of
discrimination based on my race, color, religion, sex, national origin, or
disability, if any; any claim that the Company Parties have violated any
federal, state or local statute, regulation, or ordinance with respect to my
employment or the cessation thereof, including, without limitation, Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Employee Retirement Income
Security Act of 1974 and the Family and Medical Leave Act; any claim that the
Company Parties have wrongfully terminated my employment or breached any oral,
written, express, or implied employment agreement; any claim that the Company
Parties have intentionally or negligently inflicted emotional distress, mental
anguish or humiliation on me; any claim of the breach of any implied covenant of
good faith and fair dealing; any claim of damages, monetary or other personal
relief, and/or attorney’s fees in any administrative and/or judicial proceeding
initiated by me, by any third party on my behalf, or by any governmental
authority prior to or following my execution of this Release and Waiver; any
claim of libel, slander and/or defamation of character; any retaliation,
“whistleblower,” or public policy claim; and any other claim of whatever kind
not specifically identified in this Release and Waiver; provided, however, that
this release does not extend to and will not release the Company from any of its
obligations under the Employment Agreement.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an Executive of the
Company. I further acknowledge that I have been advised, as required by the

 

14



--------------------------------------------------------------------------------



 



Older Workers Benefit Protection Act, that: (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I have the right to consult with an attorney, at my expense,
prior to executing this Release and Waiver (although I may choose voluntarily
not to do so); (c) I have twenty-one (21) days from the date of termination of
my employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
(d) I am entitled to revoke my consent to this Release and Waiver within seven
(7) days following the execution of this Release by delivering written
revocation notice to DynCorp International, 3190 Fairview Park Drive, Suite 700,
Falls Church, VA 22042, Attention: Chairman of the Board of Directors and
(e) this Release and Waiver shall not be effective until the seven (7) day
revocation period has expired. If I timely revoke this Release and Waiver after
signing it, this Release and Wavier will become null and void and the Company
will have no obligation to provide me any of the consideration given for this
Release and Waiver.

         
 
  By:   /s/ William L. Ballhaus
 
      William L. Ballhaus

 

15



--------------------------------------------------------------------------------



 



EXHIBIT B
1. In the event it shall be determined that any Payment is subject to an Excise
Tax, Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.
2. All determinations required to be made under this Exhibit B, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm selected by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive; provided that for purposes of determining the
amount of any Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rates applicable to individuals in the calendar year
in which any such Gross-Up Payment is to be made and deemed to pay state and
local income taxes at the highest effective rates applicable to individuals in
the state or locality of Executive’s residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall so indicate to Executive in writing. Any determination by the Accounting
Firm shall be binding upon the Company and Executive.

 

16